 Case 1:18-cr-00457-AJT Document 206 Filed 06/12/19 Page 1 of 7 PageID# 2119



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division


UNITED STATES OF AMERICA                                )
                                                        )
                v.                                      )
                                                        )       No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                                )
                                                        )
        Defendants.                                     )


                  REPLY TO GOVERNMENT’S OPPOSITION TO
       MOTION TO ENTER A SPECIAL APPEARANCE ON BEHALF OF ALPTEKIN

        The Government asserts that because Mr. Alptekin is a fugitive, his counsel has no

standing to appear specially on his behalf in this matter solely to contest the application of the

crime-fraud exception to his attorney-client privilege with his former counsel. The Government

contends that Mr. Alptekin should be stripped of all legal rights with regard to his attorney-client

privilege unless he accepts the jurisdiction of the court despite his residence and citizenship in

Turkey. The effect of the Government’s position is that application of the crime-fraud exception

would be determined ex parte. To contend that this procedure would be unfair, the Government

says, is “ludicrous.” But the Government’s analysis of the applicable law is wrong. The

doctrine of fugitive disentitlement is limited to cases in which a fugitive seeks affirmative relief

from the courts, and, if it applies at all to the present case, is discretionary with the court.

Contrary to the Government’s position, protection of the fundamental right of attorney-client

privilege should impel this Court to allow an appearance by Mr. Alptekin for the limited purpose

of protecting his privilege.




                                                   1
    Case 1:18-cr-00457-AJT Document 206 Filed 06/12/19 Page 2 of 7 PageID# 2120



        The case law relied upon by the Government shows that the fugitive disentitlement

doctrine applies to attempts by a fugitive1 to contest an indictment on the merits, to obtain its

dismissal, or to appeal an adverse result.2 The limited scope of this doctrine is made clear by the

Supreme Court in Degen v. U.S., in which the Court stated that “federal courts do have authority

to dismiss an appeal or a writ of certiorari if the party seeking relief is a fugitive while the matter

is pending.” 517 U.S. 820, 824, 829 (1996) (declining to extend the doctrine to allow courts to

disentitle fugitive claimants in civil forfeiture actions finding that such an extension would be

unjustified and “would be an excessive response to the concerns here advanced”) (emphasis

added). The efforts of a party not before the court to obtain affirmative relief in that fashion

may, in some circumstances, justify a limitation intended to protect the resources of a court and

to discourage “litigants who will only comply with the favorable rulings of the court.” But Mr.

Alptekin seeks only to prevent the Government from depriving him of his right to confidential
1
 Under Seventh Circuit precedent, Mr. Alptekin would not be considered to be a fugitive. See In
re Hijazi, 589 F.3d 401 (7th Cir. 2009); see also C. Booth, Doctrine on the Run: The Deepening
Circuit Split Concerning Application of the Fugitive Disentitlement Doctrine to Foreign
Nationals, 59 B.C.L. Rev. 1153 (2018) (analyzing the split between the Seventh and Second
Circuits and arguing that the doctrine should not apply to foreign nationals who have not “fled”
U.S. jurisdiction). Here, Mr. Alptekin, a Turkish citizen residing in Turkey, has not fled the
jurisdiction and there have been no attempts, to counsel’s knowledge, to extradite him. This
Court need not resolve this issue because, as explained above, it has the discretion to hear Mr.
Alptekin in opposition to the Government’s motion.
2
  Every case the Government cited applying the doctrine involves a fugitive seeking an
affirmative action from a court. See Dawkins v. Mitchell, 437 F.2d 646 (D.C. Cir. 1970)
(appellants sought to enjoin the Attorney General and the Director of the FBI from enforcing a
warrant); U.S. v. Stanzione, 391 F. Supp. 1201 (S.D.N.Y. 1975) (defense counsel sought
dismissal of an indictment); U.S. v. Oliveri, 190 F. Supp. 2d 933 (S.D. Tex. 2001) (defendant
moved to dismiss the indictment); U.S. v. Kashamu, 656 F. Supp. 2d 863 (N.D. Ill. 2009)
(defendant moved to quash arrest and dismiss indictment); Molinaro v. New Jersey, 396 U.S. 365
(1970) (appellant failed to surrender to state authorities and bail was revoked while appeal was
pending); U.S. v. Corporan-Cuevas, 35 F.3d 953 (4th Cir. 1994) (appellant failed to surrender to
begin her prison term while appeal of underlying criminal conviction was pending). Courts have
also applied the doctrine in habeas corpus matters, see Bagwell v. Dretke, 376 F.3d 408, 409 (5th
Cir. 2004), but habeas challenges, like appeals and writs for certiorari, are affirmative requests
for court action.


                                                   2
    Case 1:18-cr-00457-AJT Document 206 Filed 06/12/19 Page 3 of 7 PageID# 2121



assistance of counsel. The Government has cited no case, and counsel is aware of no case, in

which a court has applied the fugitive disentitlement doctrine to an individual who seeks to fend

off the Government’s attack on the individual’s fundamental right to confidential

communications with counsel.

        To justify its harsh application of the law, the Government contends that the right to

appeal a conviction is “arguably on par with, and, in practical effect, far more important than the

attorney-client privilege.” This grossly understates the importance of attorney-client privilege to

American jurisprudence. As stated in U.S. v. Hurley:

        The attorney-client privilege is the most fundamental of all legal relationships and
        any interference with or disruption of that relationship should be exercised only
        under extraordinary circumstances. The privilege is the root of a just and orderly
        judicial process and courts must be vigilant in sustaining it and shielding it from
        encroachment. That the holder of the privilege is a fugitive is not in itself
        sufficient to deny the client the right to assert it.

728 F. Supp. 66, 67 (D. Mass. 1990) (finding that “[t]he so-called ‘fugitive disentitlement

doctrine,’ as espoused in Molinaro v. New Jersey…, has never been applied to deprive one of the

right to assert the fundamental relationship of our legal system as the attorney-client privilege”

(internal citations omitted)). Requiring an individual convicted of a crime to appear before a

court in order to seek a review of that conviction is far from denying an individual seeking to

maintain an asserted privilege the ability to claim that fundamental protection.

        Finally, even if the doctrine applied in this context, which it does not, application of the

doctrine is discretionary.3 See Degen, 517 U.S. at 824; Molinaro, 396 U.S. at 366. The teaching



3
  This discretion is mirrored in 28 U.S.C. § 2466, which was enacted after the Supreme Court
issued its decision in Degen v. U.S. and gives the courts discretion to disallow a fugitive from
filing a claim in a civil forfeiture action or in third party proceedings in any related criminal
forfeiture action. If the courts have the discretion to permit a fugitive to challenge the
Government’s attempt to seize mere property, the courts can certainly have the discretion to
permit an individual to ask the court to protect a fundamental right.


                                                  3
 Case 1:18-cr-00457-AJT Document 206 Filed 06/12/19 Page 4 of 7 PageID# 2122



of Degen v. U.S., which the Government relies on for the broad statement of applicable law, does

not support the unfair use of the disentitlement doctrine advanced in this case. The holding of

Degen Court was that there was “no necessity to justify disentitlement” in a civil forfeiture case

in which the fugitive defendant sought to protect his property. 517 U.S. at 829. The Court

observed that “the sanction of disentitlement is most severe,” and “justice would be too rough” if

an absent party were stripped of the right to appear in court at all on matters related to a criminal

charge. Id. at 828-29. The same would be true in this case.

       The Government is incorrect that Mr. Alptekin seeks to “prevent the [G]overnment’s

motion from going forward...” Govt’s Opp. at 2. Mr. Alptekin is not asking this Court to strike

the Government’s motion, rather he asks to be heard on the merits of the motion. The fugitive

disentitlement doctrine does not apply to an individual seeking to protect his fundamental rights,

and if the Court finds that the doctrine could apply, it should use its discretion to hear Mr.

Alptekin’s opposition in the interests of fundamental fairness.

       Mr. Alptekin should be heard on the motion because the Government’s position is

aggressively overbroad. The Government and Mr. Alptekin agree that the test for breaching the

privilege based on the crime/fraud exception has two parts. The Government must make a prima

facie showing: (1) that the client was engaged in (or was planning) criminal or fraudulent

activity when the attorney-client communications took place; and (2) that the communications

were intended by the client to facilitate or conceal the criminal or fraudulent activity. The

Government largely relies on the indictment to establish that the Government has met that test.

But as United States v. Gorski, 807 F.3d 451, 460-61 (1st Cir. 2015) (cited by the Government)

makes clear, the indictment is not sufficient to bear the Government’s entire burden. There, the

Circuit agreed with the District Court that the indictment provides a reasonable basis to believe




                                                  4
 Case 1:18-cr-00457-AJT Document 206 Filed 06/12/19 Page 5 of 7 PageID# 2123



that a defendant was engaged in criminal or fraudulent activity. Id. But the Circuit did not rely

on the indictment to establish the second prong of the test. Rather, the Court “reviewed the

numerous and varied documents” before it agreed that this prong had been satisfied. Id.

        Moreover, the Government cites United States v. Stewart, No. 03 CR. 717 (MGC) 2003

WL 23024461, at *2 (S.D.N.Y. Dec. 29, 2003) for the unremarkable proposition that an

indictment may provide probable cause that the crime charged was committed. But the

Government omits the case’s holding, which is more salient for this discussion, that is:

“Although an indictment may provide probable cause to believe that the crime charged was

committed, an indictment, standing alone, does not provide probable cause to believe that

Stewart’s communications with her lawyers were in furtherance of the conduct charged in the

Indictment.”

        The attorney-client privilege is part and parcel of an individual’s Sixth Amendment right.

Indeed, it is the privilege that gives life to the right to counsel. Mr. Alptekin is not affirmatively

seeking the Court’s involvement to obtain a benefit, for example, to dismiss the indictment, to

vacate a forfeiture or to hear an appeal. Mr. Alptekin is merely asking the Court to protect his

right to counsel from an unwarranted attack by the Government. The Court has the discretion to

grant this protection. Asking the Court to decide whether to apply the crime-fraud exception in

his absence is unfair to Mr. Alptekin. The Court should not apply the crime-fraud exception on

the state of this record.

        Even if the Court were to consider application of the crime-fraud exception, it should be

done only with respect to specific communications and not applied to accomplish a wholesale

waiver of privilege, as the Government requests. The Government has not subpoenaed any

documents or testimony from the former counsel, nor has it specified the communications it




                                                  5
 Case 1:18-cr-00457-AJT Document 206 Filed 06/12/19 Page 6 of 7 PageID# 2124



seeks for which it seeks to remove the privilege. Without such specifications, in addition to

being unable to determine whether any particular communication was intended to facilitate or

conceal the criminal or fraudulent activity, it is also impossible to know whether any particular

materials would be subject to attorney-client privilege only or whether they could also implicate

fact and/or opinion work product, which would require additional scrutiny. Accordingly, the

Government’s motion to breach the privilege should be denied.

Respectfully submitted this 12th day of June 2019.

                                             By: /s/ Rodney F. Page___
                                             Rodney F. Page (Virginia Bar No. 12401)
                                             Jennifer Kies Mammen (Virginia Bar No. 73102)
                                             BRYAN CAVE LEIGHTON PAISNER LLP
                                             1155 F Street, N.W.
                                             Suite 700
                                             Washington, D.C. 20004
                                             Telephone: (202) 508-6000
                                             Facsimile: (202) 508-6200
                                             Rodney.Page@bclplaw.com
                                             Jennifer.Mammen@bclplaw.com

                                             Attorneys for Specially-Appearing Defendant
                                             Kamil Ekim Alptekin




                                                 6
 Case 1:18-cr-00457-AJT Document 206 Filed 06/12/19 Page 7 of 7 PageID# 2125



                                 CERTIFICATE OF SERVICE

I hereby certify that on the 12th day of June 2019, I electronically filed the foregoing document
entitled “REPLY TO GOVERNMENT’S OPPOSITION TO MOTION TO ENTER A SPECIAL
APPEARANCE ON BEHALF OF ALPTEKIN” with the Clerk of Court using the CM/ECRF
system, which will then send a notification of such filing to the counsel named below:

James P. Gillis                                     Evan N. Turgron
John T. Gibbs                                       Trial Attorney
Assistant United States Attorneys                   Counterintelligence and Export Control
UNITED STATES ATTORNEY’S OFFICE                            Section
2100 Jamieson Avenue                                National Security Division
Alexandria, VA 22314                                UNITED STATES DEPARTMENT OF JUSTICE
Telephone: (703) 299-3700                           950 Pennsylvania Ave., N.W.
Facsimile: (703) 299-3982                           Washington, D.C. 20530
James.P.Gillis@usdoj.gov                            Telephone: (202) 353-0176
John.Gibbs@usdoj.gov                                Evan.Turgeon@usdoj.gov

Attorneys for the United States of America

Robert Powel Trout                                  James Edward Tysse
TROUT CACHERIS & SOLOMON, PLLC                      AKIN GUMP STRAUSS HAUER & FELD LLP
1627 Eye St. N.W.                                   Robert S. Strauss Tower
Suite 1130                                          2001 K Street NW
Washington, DC 20006                                Washington, DC 20006
Telephone: (202) 464-3300                           Telephone: (202) 887-4571
Facsimile: (202) 463-3319                           Facsimile: (202) 887-4288
rtrout@troutcacheris.com                            jtysse@akingump.com

Attorneys for Bijan Rafiekian



                                                    By: /s/ Rodney F. Page___
                                                    Rodney F. Page (Virginia Bar No. 12401)
                                                    BRYAN CAVE LEIGHTON PAISNER LLP
                                                    1155 F Street, N.W.
                                                    Suite 700
                                                    Washington, D.C. 20004
                                                    Telephone: (202) 508-6000
                                                    Facsimile: (202) 508-6200
                                                    Rodney.Page@bclplaw.com

                                                    Attorney for Specially-Appearing Defendant
                                                    Kamil Ekim Alptekin
